Citation Nr: 0529536	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for chronic gastritis 
with adhesions due to a colostomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to a increased rating for residuals of a 
shell fragment wound of the right lower abdomen and right 
ilium, with involvement of muscle group XIX, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right buttock, with involvement 
of muscle group XVII, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the anterior chest with retained 
foreign body and involvement of muscle group XXI, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

When the case was before the Board in November 2003, the 
Board granted service connection for gastritis and remanded 
the remaining issues on appeal to the Appeals Management 
Center (AMC) for further action.  While the case was in 
remand status, the AMC rated the veteran's gastritis with the 
adhesions from a colostomy and increased the rating from 10 
to 30 percent.  The case has been returned to the Board for 
further appellate action.

The issue of entitlement to an increased rating for chronic 
gastritis with adhesions due to a colostomy is addressed in 
the remand that follows the order section of this decision.



FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the right 
lower abdomen and right ilium are manifested by impairment of 
muscle group XIX, which most nearly approximates moderately 
severe disability; the disability is also manifested by a 
tender scar in the area of the right iliac crest.  

2.  The residuals of the veteran's shell fragment wound of 
the right buttock are manifested by impairment which most 
nearly approximates moderate disability of muscle group XVII.  

3.  The residuals of the veteran's shell fragment wound of 
the anterior chest with retained foreign body are manifested 
by impairment which most nearly approximates moderate 
impairment of muscle group XXI.


CONCLUSIONS OF LAW

1.  The residuals of a shell fragment wound of the right 
lower abdomen and right ilium do not warrant more than a 30 
percent evaluation for impairment of muscle group XIX.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5319 (2005).

2.  The residuals of a shell fragment wound of the right 
lower abdomen and right ilium warrant a separate 10 percent 
evaluation for a tender scar in the area of the right iliac 
crest.  .  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2005).

3.  The criteria for a disability rating in excess of 20 
percent for residuals of a shell fragment wound of the right 
buttock, with involvement of muscle group XVII, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5251, 5252, 5253; § 4.73, Diagnostic 
Code 5317 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the 
anterior chest with retained foreign body and involvement of 
muscle group XXI have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2004 and July 
2004, as well as by a statement of the case and supplemental 
statements of the case issued during the course of the 
appeal.  Although the originating agency did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any outstanding, available 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the AMC readjudicated the 
veteran's claims following the receipt of all pertinent 
evidence.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of any of the claims would have been different 
had complete VCAA notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of these 
claims by the RO or the AMC were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

The veteran's service medical records show that he sustained 
shrapnel wounds from an enemy mortar shell during service in 
Korea in September 1950.  He sustained injuries to the right 
side of his anterior chest and right flank penetrating into 
the right side of his abdomen with perforation of the 
ascending colon.  He was hospitalized and a colostomy was 
performed.  His colostomy remained open for approximately 
five months.  He remained hospitalized until May 1951.  The 
veteran's service discharge examination in October 1952 
revealed three gunshot wound scars located at the right iliac 
region, right lumbar region, and the entire length of the 
abdomen just right of the midline.

By rating action in May 1953, the RO awarded service 
connection for a gunshot wound of the right lower abdomen and 
right ilium, muscle group XIX, rated as 10 percent disabling; 
gunshot wound of the anterior chest with retained foreign 
bodies, muscle group XXI, rated as 10 percent disabling; and 
healed colostomy with adhesions, rated as 10 percent 
disabling.  By subsequent rating action in September 1953, 
the disability evaluation for the shell fragment wound to 
muscle group XIX was increased to 30 percent disabling.  

In September 1991, the veteran was seen for complaints of 
increased right hip pain with known shrapnel in the area.  A 
1-centimeter metallic fragment was surgically removed in 
November 1991.  By rating action in April 1992, the RO 
awarded service connection for residuals of a shell fragment 
wound to the right buttock, muscle group XVII with assignment 
of a noncompensable disability evaluation.  

The veteran filed his claim for increased ratings for his 
service-connected disabilities in December 1996.  

The report of a January 1997 VA scars examination indicates 
that the veteran complained of occasional stiffness in his 
right hip and shoulders.  When sitting in a chair, he 
developed a dull pain in the incision scar in his right lower 
abdominal quadrant.  The examiner noted that the veteran had 
a 7-inch by 1/4 inch scar on the right side of his abdomen 
which was well-healed with no keloid formation and defects.  
There was also a well-healed colostomy incision in the right 
upper quadrant of the abdomen that measured 4 inches by 1 
inch.  There was no keloid formation, disfigurement, or loss 
of tissue.  There was a 3-inch scar in the right ileum region 
that was well-healed.  There was a loss of the crest of the 
ileum under the incision that measured 1 inch in length.  The 
bone was absent in this area.  There was disfigurement with 
loss of tissue.  Finally, there was a well-healed incisional 
scar in the right buttock at the upper medial aspect.  This 
scar was well healed and measured 2 inches in length with a 
slight loss of tissue under the incision.  There was no 
keloid formation, inflammation, or swelling.  The examiner 
noted that there was no tenderness of any of the scars and 
there was no limitation of function as a result of the 
scarring.  The veteran was also noted to have a well-healed 
shrapnel wound in the right upper chest underlying the 
manubrium on the right that measured approximately 1/4 inch in 
diameter.  This scar was well healed with no disfigurement.  
This scar was noted to be barely discernible.  

Subsequent VA outpatient treatment records show that the 
veteran complained of hip pain in the area of his shrapnel 
wounds as well as chest and stomach pain.  

VA examination in October 1998 revealed an 8-inch x 1/4 inch 
scar at the midline of the abdomen.  This scar was old, well 
healed, and nontender.  It was described as a typical scar 
from exploratory surgery of the abdomen.  He also had a 5-
inch x 1/2 inch horizontal right upper quadrant scar that was 
from the colostomy.  Examination of his abdomen revealed no 
masses or tenderness.  Normal peristaltic movements were 
heard.  The abdominal wall showed no evidence of weakness or 
bulging.  There were normal support and compression of the 
abdominal wall and lower thorax.  It was noted that the 
veteran's muscles had regained their power over time.  

The veteran's chest was normal on examination with perhaps 
slightly increased bronchovesicular breath sounds because of 
chronic obstructive pulmonary disease (COPD).  While retained 
foreign bodies were noted on X-ray, palpation of the 
veteran's chest revealed no foreign bodies.  The examiner 
could not detect a scar and opined that there was no damage 
to the muscles of respiration.  The veteran was noted to have 
good expansion of his chest.  Accordingly, it was felt that 
all of the muscles of respiration were functional.

The right iliac crest area of the pelvis showed a rather 
irregular-looking depressed scar.  It was 3 inches long and 
quite tender.  There was also a horizontal scar on the skin 
acrose the right sacrum.  This scar consisted of a fragment 
wound and involved the muscles of the pelvis girdle.  The 
veteran was noted to have normal function of the hip, thigh, 
and pelvis with no apparent problem with motion of the right 
hip. While x-rays showed muscle damage, it was noted that the 
veteran's muscles had reclaimed much of their normal 
function. 

In September 1998, the veteran testified at a hearing before 
an RO hearing officer. He reported experiencing problems with 
the scar in his right buttock area when he walked.  If he 
walked far he would have to stop.  He also reported 
experiencing problems when he sat in one position or sat 
straight in a chair.  With regard to the wound in the right 
ilium, the veteran reported that his hip bothers him when he 
walks.  He also reported chest pains but acknowledged that 
they could be due to smoking.  He had lost interest in eating 
and had to force himself to eat.  

By rating action in October 1998, the disability evaluation 
assigned for the veteran's right buttock shell fragment wound 
was increased to 20 percent effective from December 1996.

The veteran was afforded a VA muscles examination in June 
2002.  The veteran complained of more pain in his right lower 
quadrant since his last examination.  The examiner noted that 
this pain was associated with the veteran's service-connected 
wound of the anterior chest with retained foreign body 
(muscle group XXI).  He reported more recurrences of chest 
pain in the morning radiating down both arms.  Prior stress 
testing was interpreted as normal and the examiner opined 
that it was as likely as not that the veteran's chest pain 
was related to his service-connected shell fragment wound.  
Examination of the chest revealed a 1-inch scar just barely 
visible on the left upper, anterior chest.  The lungs were 
clear to auscultation and percussion and no abnormalities 
were noted.  

Regarding his wound to the right buttock (muscle group XVII), 
the veteran reported that he experienced pain after walking 
11/2 miles.  The pain was located in the right buttock.  For 
two years the veteran had been using a cane in his left hand 
due to pain in the right buttock and instability due to the 
pain.  Examination of the right buttock showed a 2-inch 
incision scar with definite evidence of atrophy of the 
gluteus muscle in the right upper buttock. 

Examination of the right lower abdomen revealed definite 
tenderness but no masses.  Peristalsis was normal.  There was 
a scar of the right ileum and right para-abdominal incision 
measuring 6 inches.  There was no hernia present in either 
the right buttock or right abdomen scars.  The veteran also 
had a well-healed colostomy incision that was completely 
asymptomatic.  

Subsequent outpatient treatment records show that the veteran 
continued to complain of abdominal pain as well as right hip 
pain.  In July 2003, he presented with complaints of 
heartburn.  The diagnosis were symptomatic gastroesophageal 
reflux disease (GERD) and dysphagia. 

In July 2004, the veteran was noted to have sustained small 
wounds in the sacroiliac region on the right side during 
service.  These wounds caused little to no damage to the 
gluteus maximus insertion and were apparently halted by the 
sacrum.  He also sustained a separated wound to the anterior 
chest with a retained foreign body.  He noted occasional 
left-sided chest discomfort that he attributed to the 
retained body.  However, he acknowledged that he had smoked 
about one pack of cigarettes a day for most of his life.  

On physical examination, the veteran's lungs were clear and 
resonant.  His heart had a regular rate of 64 beats per 
minute.  No murmurs were noted.  The veteran's abdomen was 
soft and nontender and his liver, spleen, and kidneys were 
not palpable.  There was no hernia.  He was noted to have a 
midline incision that measured 61/2 inches in length.  There 
was another incision at the junction of the right flank and 
abdomen that measured 31/2 inches in length.  There was a third 
right iliac wound measuring 3 inches in length which was the 
entrance wound for the shell fragment.  This wound had 
previously been explored and it was likely that some bone 
fragment had been removed.  There was a small residual defect 
at the edge of the right ilium.  The right buttock wound, 
posteriorly, was at the level of the insertion of the gluteus 
maximus to an area close to the sacroiliac joint on the right 
side.  It was nontender to palpation and apparently caused no 
symptoms.  While examining the wound and muscle area, the 
examiner noted some minimal injury to the gluteus maximus by 
the posterior gluteal wound and mild injury to the gluteus 
medius from the iliac wound.  The iliac wound on the right 
side primarily disturbed the insertion of a portion of the 
gluteus medius without destroying a significant part of the 
muscle.  

Range of motion of the right hip was from 0 to 150 degrees 
passively with 0 to 110 degrees of active flexion.  Some 
discomfort in the iliac region was noted with this testing.  
His hip extended from 0 to 25 degrees and also adducted from 
0 to 25 degrees.  His hip abduction was from 0 to 45 degrees 
with internal rotation from 0 to 30 degrees and external 
rotation from 0 to 50 degrees.  While the veteran was noted 
to have a 1-inch leg length discrepancy at the level of the 
right lower extremity, this was the result of a nonservice 
connected fracture of the distal femur sustained after the 
veteran's discharge from active duty.  

Because of the posterior gluteal wound being close to the 
sacroiliac joint, the examiner provided range of motion 
findings for the veteran's lumbar spine.  Flexion of the 
lumbosacral spine was from 0 to 70 degrees with extension 
from 0 to 30 degrees.  Lateral flexion was from 0 to 25 
degrees bilaterally.  None of the motions of the lumbar spine 
was associated with significant discomfort of the spine or 
sacroiliac joints.  

Neurological examination revealed symmetrical reflexes in 
both lower extremities.  The veteran's gait was relatively 
normal with a slight lurch on the right side due to the leg 
length discrepancy.  The examiner was unable to detect any 
appreciable atrophy of the gluteus maximus or gluteus medius 
on the right side.  Muscle strength of the gluteus medius and 
hip flexors appeared to be within normal limits.  Examination 
of the chest wall failed to reveal any actual entrance wound.  
The entrance wound was well healed and not apparent.  

The pertinent diagnoses were chronic low grade gastritis 
likely related to the veteran's service-connected injuries; 
gastrointestinal symptoms of abdominal pain with on and off 
again constipation and diarrhea as likely as not the result 
of the veteran's previous colostomy; shell fragment wounds of 
the right buttock, primarily subcutaneous and periosteal 
lesions without significant gluteus maximus muscle 
involvement; shell fragment wound of the right ilium-right 
abdominal region resulting in a loss of a portion of the rim 
of the ilium along wit the insertion of a position of the 
gluteus medius; shell fragment wound of the anterior chest 
wall with retained foreign body, relatively asymptomatic; and 
arthritis of the right hip unrelated to the veteran's 
shrapnel wound injuries.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  This does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2005).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2005).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  


Muscle Group XIX and Right Iliac Crest

The veteran is seeking an increased disability rating for his 
service-connected muscle group XIX muscle injury, which is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code 5319 (2005).  He essentially contends 
that the symptomatology associated with his muscle injury is 
more severe than is contemplated by the currently assigned 
rating.  

38 C.F.R. § 4.73, Diagnostic Code 5319 provides that 
disability of muscle group XIX warrants a noncompensable 
evaluation if it is slight, a 10 percent evaluation if it is 
moderate, a 30 percent evaluation if it is moderately severe, 
or a 50 percent evaluation if it is severe. 

To warrant the next higher rating of 50 percent, the evidence 
would have to show that the disability more nearly 
approximates severe than moderately severe muscle impairment.  
A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).

In this case, the veteran's muscle injury resulted from a 
mortar round explosion during service that penetrated into 
the right side of his abdomen and perforated his ascending 
colon in September 1950.  Multiple surgical procedures were 
performed in service and the veteran underwent a colostomy 
that remained open for five months.  (He has been awarded 
service connection for his residuals of the colostomy).  He 
remained hospitalized until May 1951.  

The nature of the veteran's shell fragment wounds to muscle 
group XIX are not of the type or degree contemplated in the 
description above.  While the veteran underwent a colostomy, 
there is no evidence of bone damage, debridement, sloughing 
of soft parts or intermuscular binding and scarring.  While 
the service records clearly show the presence of 
gastrointestinal problems, the veteran's gastrointestinal 
complaints have been separately rated.  

The regulations further provide that objective findings 
indicative of a severe muscle disability include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track; palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area; muscles that swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56(d)(4) (2005).

The veteran's abdominal shell fragment wound scars have 
consistently been described as well healed.  While the 
veteran was noted to have a rather irregular looking 
depressed scar of the right iliac crest area, there is no 
indication of wide damage to the muscle group (XIX).  Despite 
a loss of bone and tissue in the ileum region, the veteran 
retains normal function of the right hip, thigh, and pelvis 
with no apparent problem with motion of his right hip.  The 
muscles have not been described as flabby or with any similar 
terminology, and there is no finding of abnormal swelling or 
hardening of the abdominal muscles.  

The regulations also provide that, if present, the following 
are also signs of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4) (2005).

With respect to sign (A), the evidence does show X-ray 
evidence of minute multiple scattered foreign bodies in 
muscle group XIX.  With respect to sign (B), the evidence 
does not indicate adhesion of any of the scars to bone.  With 
respect to sign (C), electrodiagnostic testing has not been 
considered to be indicated in the veteran's case.  With 
respect to signs (D), (F) and (G), none of the examiners 
described atrophy or induration of the abdominal muscles or 
any other muscle groups.  Similarly, the evidence does not 
show adaptive contraction of opposing muscle groups, sign 
(E).  

The Board has considered the veteran's contentions concerning 
the severity of his service-connected muscle group XIX muscle 
injury.  However, he has not pointed to or introduced 
evidence to support the type and degree of symptomatology 
required for a 50 percent rating.  The Board believes that a 
30 percent rating is consistent with the veteran descriptions 
of his symptomatology, as well as the objective findings.  

Although the evidence demonstrates that the muscle injury 
does not warrant more than the assigned evaluation of 30 
percent, the Board finds that a separate 10 percent 
evaluation is warranted for the depressed scar in the area of 
the right iliac crest, under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, because this scar was found to be tender on 
objective examination.  


Muscle Group XVII 

The veteran is also seeking an increased an increased 
disability rating for his service-connected muscle group XVII 
injury, which is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5317.  He contends 
that the symptomatology associated with this muscle injury is 
more severe than is contemplated by the currently assigned 
rating.  

The RO rated the veteran's residuals of a shell fragment 
wound of the right buttock as 20 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5317, pertaining to muscle 
group XVII.  Muscles in muscle group XVII, which include the 
gluteus maximus, gluteus medius and gluteus minimus, control 
extension of the hip, abduction of the thigh, elevation of 
opposite side of the pelvis, tension of fascia lata and 
iliotibial band acting with muscle group XIV in postural 
support of the body steadying the pelvis upon the head of 
femur on tibia.  Under Diagnostic Code 5317, a noncompensable 
rating is warranted for slight disability of the muscle group 
XVII, a 20 percent rating is warranted for moderate 
disability of muscle group XVII, and a 40 percent evaluation 
is warranted for moderately severe disability of muscle group 
XVII.  A 50 percent evaluation is warranted for severe 
disability of muscle group XVII.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.

Alternatively, a 10 percent rating is warranted for 
limitation of thigh extension to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.  A 20 percent evaluation is 
warranted for limitation of thigh flexion to 30 degrees, and 
a 30 percent evaluation is warranted for limitation of thigh 
flexion to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  A 20 percent evaluation is warranted for limitation of 
abduction of the thigh to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
muscle group injury is no more than moderate in nature.  The 
evidence shows that the veteran sustained a penetrating wound 
to his right buttock involving the gluteal muscles which 
required no debridement.  While he had a substantial period 
of hospitalization following his shell fragment wound, this 
inpatient treatment was required for treatment of his 
abdominal wound.  While he retained a shell fragment wound 
for many years, this fragment was removed in November 1991.  

The veteran reports pain in his right buttock; however, 
examination of the scar indicated that it was well healed 
with only a slight loss of tissue under the excision in 
January 1997.  There was similarly no keloid formation, 
inflammation, or swelling.  Physical examination in July 2004 
revealed that the wound was nontender to palpation and caused 
no symptoms.  The examiner noted only some minimal injury to 
the gluteus maximus by the posterior gluteal wound and the 
examiner was unable to detect any appreciable atrophy of the 
gluteus maximus.  

In addition, he exhibits diminished right hip motion as well 
as right hip pain.  Those findings are consistent with 
moderate muscle group injury.  The record does not show that 
he experienced prolonged infection of muscle group XVII as a 
result of his wound in service.  Moreover, VA examinations 
have been consistently negative for any evidence of more than 
minimal loss of deep fascia, muscle substance or normal firm 
resistance, or for any sloughing of soft parts or 
intermuscular scarring.  Indeed, VA examiners have 
consistently noted the absence of any bone, nerve or artery 
involvement, or even any significant tissue loss, related to 
the veteran's shell fragment wound of the buttocks.  In 
addition, the veteran has consistently demonstrated 
substantially full right hip and lower extremity strength, 
and retains a significant amount of right hip motion.

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderate in nature than moderately severe.  Accordingly, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 20 percent for his right buttock 
wound under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5317. 

While the record reflects that the veteran exhibits some loss 
of right hip motion, even with consideration of the veteran's 
complaints of pain, weakness and fatigue, the record reflects 
that the veteran maintains full right hip extension, right 
hip flexion to at least 110 degrees, external rotation to at 
least 50 degrees, and internal rotation to at least 30 
degrees.  Therefore, the Board concludes that the criteria 
for an evaluation in excess of 20 percent for limitation of 
hip motion are not met.


Muscle Group XXI

The veteran is also seeking an increased an increased 
disability rating for his service-connected muscle group XXI 
injury, which is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5321.  He contends 
that the symptomatology associated with this muscle injury is 
more severe than is contemplated by the currently assigned 
rating.  

The veteran's shell fragment wound residuals of the anterior 
chest with retained foreign body are evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5321 (2005), which refers to 
muscle group XXI, specifically, to the thoracic muscles that 
affect respiration.  A noncompensable rating is warranted for 
slight disability.  A 10 percent rating is warranted for 
moderate disability, and a 20 percent rating is warranted for 
moderately severe or severe disability.

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 10 percent evaluation for 
residuals of shell fragment wounds to the anterior chest is 
appropriate.  In this regard the Board notes that there is no 
evidence of atrophy or impaired tonus associated with the 
disability.  While there is evidence of retained fragments in 
the area of the veteran's chest, the evidence does not 
demonstrate that such retained fragments cause any impairment 
of lung function.  There is no loss of deep fascia or muscle 
substance, loss of power, or fatigue.  The veteran's 
treatment did not include debridement.  There is no evidence 
that he suffered from prolonged infection or intermuscular 
scarring related to his shell fragment wound of the chest.  
Examination has also failed to demonstrate any diminished 
pulmonary functioning due to the injury.  Accordingly, the 
Board concludes that a rating in excess of 10 percent is not 
warranted for this disability.


Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Board notes that the veteran has not 
required frequent hospitalizations for any of the 
disabilities since his treatment in service and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from any of the disabilities is 
in excess of that contemplated by the assigned evaluation.  
Accordingly, referral of this case for extra-schedular 
consideration is not in order.



ORDER

A rating in excess of 30 percent for residuals of a shell 
fragment wound of the right lower abdomen and right ilium, on 
the basis of impairment of muscle group XIX, is denied.

A separate 10 percent rating for a scar in the area of the 
right iliac crest is granted, subject to the criteria 
governing the payment of monetary benefits.

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the right buttock, with involvement of 
muscle group XVII, is denied.

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the anterior chest with retained foreign 
body, with involvement of muscle group XXI, is denied.  


REMAND

The veteran's service-connected chronic low-grade gastritis 
with adhesions from a colostomy is currently evaluated under 
Diagnostic Code 7319, which provides that a maximum 30 
percent disability rating is awarded for severe impairment, 
manifested by diarrhea, or by alternating diarrhea and 
constipation, with more or less constant abdominal distress.   
The question before the Board is whether a higher rating may 
be assigned under another diagnostic code, or whether the 
case should be referred for assignment of an extra-schedular 
evaluation.  

While the veteran was afforded a VA examination addressing 
his service-connected gastrointestinal disability in July 
2004, the report of this examination does not address whether 
the disability results in severe adhesions of the peritoneum 
with definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation as contemplated by a 
higher disability evaluation under Diagnostic Code 7301.  
Similarly, the examination report does not address whether 
the veteran's gastris is manifested by severe hemorrhages or 
large ulcerated or eroded areas as contemplated by a higher 
evaluation under Diagnostic Code 7307.    

Based on the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, D.C., for the following actions:

1.  The veteran should be afforded a VA 
examination of his chronic low-grade 
gastritis with adhesions from a 
colostomy.  The veteran's claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify any 
current symptomatology associated with 
the veteran's service-connected gastritis 
with colostomy adhesions.  The examiner 
is also requested to comment upon the 
presence or absence of frequent and 
prolonged episodes of severe colic 
distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage.  

The examiner is also requested to offer 
opinions as to whether the veteran's 
gastritis is manifested by severe 
hemorrhages, or large ulcerated or eroded 
areas.  

Additionally, the examiner should 
indicate whether the veteran's 
symptomatology is more appropriately 
described as moderately severe or severe.  
A complete rationale for any opinion 
expressed should be provided.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


